ON REHEARING.
The facts appear in the opinion filed herein in Re Brewer,ante, p. 450. The statute under which proceedings were taken (Act No. 6, Pub. Acts 1926 [Ex. Sess.], amending 1 Comp. Laws 1915, § 3355) does not provide for review either by writ of error or by appeal. In the absence of statute, no right of review by writ of error or by appeal exists. This court heard and disposed of In re Petition of Hawkins, 244 Mich. 681, an analogous case, on appeal. Certiorari is the proper remedy to review the decision of the lower court. Upon certiorari this court does not review questions of fact. As said in Re Oakes,249 Mich. 494, the office of a writ of certiorari is to bring up for review the proceedings of the lower court to determine whether such court acted within its jurisdiction. Only questions of law can be reviewed; questions of fact cannot be tried. I Abbott's Cyc. Mich. Practice (2d Ed.), p. 274.
"Upon certiorari we do not weigh the evidence and determine upon which side the preponderance rests. Our investigation of the evidence is directed solely to the question of whether there is any evidence to support the findings of the trial judge — to support the judgment." Story  Clark Piano Co. v.Ottawa Circuit Judge, 212 Mich. 1.
There was ample testimony in this case to sustain the judgment of the trial court, which is affirmed, with costs.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 454